From a conviction for receiving stolen property in the superior court of Creek county, the plaintiff in error, hereinafter called defendant, has appealed.
This cause was tried in October, 1923, and the appeal was filed in this court in April, 1924. No briefs have been filed in behalf of defendant nor for the state.
Where a defendant is convicted for a felony, and appeals to this court, and no briefs are filed in support of the assignments of error, and no appearance for oral argument made, this court will not search the record for defects *Page 175 
on which to predicate a reversal, but will examine the record for jurisdictional errors, and will read the evidence to ascertain if it supports the verdict and judgment. If no jurisdictional errors appear, and the evidence supports the verdict, the judgment will be affirmed. We have carefully examined the record, and find that the information properly charges the offense of receiving stolen property; the trial was unusually free from exceptions. The instructions properly submit the issues, and the evidence amply sustains the verdict.
An examination of the evidence discloses that in April, 1923, a Hudson automobile was stolen from its owner at Lawton, Okla., by one Thomas, who later pleaded guilty for the theft, and a few days later the defendant was in possession of the car and traded it to one Cook near Drumright. He procured Cook to go a few miles out in the country, where the car was shown him and a trade made. That night he assisted Cook in repainting it. Some days later the defendant procured one Taylor to secure possession of the car from Cook by agreeing to return to Cook the car which he had traded for it. The defendant and Taylor then took the car into the country, took off the carbureter, altered the numbers, and burned it. There was evidence of incriminating statements made by the defendant, which fully confirm the theory of the state.
The appeal is without merit. The case is affirmed.
BESSEY, P.J., and DOYLE, J., concur.